Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anna Budde on March 25, 2021 to resolve a minor antecedent basis issue in Claim 8.
The application has been amended as follows: 
In Claim 8, and the Ca++ microgranulated bentonite clay.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowed.  The closest prior art Street (WO2011061510) which teaches aqueous solutions of polyvinyl alcohol and polycarboxylic acid polymers which may include maleic acid (Abstract and page 17 lines 5-15) which also includes a nanoparticulate clay.  Such clay is suggested as Cloisite Na+ (page 17 line 1-5) which is related to the exemplified Ca++ microgranulated bentonite clay of Applicant.  However, Street does not teach or suggest the cations to use with the clay and the Cloisite Na+ is a tradename.  The prior art also appears to be silent on the use of Cloisite Ca++ in making barrier coatings on packaging materials. There is no motivation or ++ -version of the Cloisite tradename or why one of ordinary skill in the art would seek to find and use a calcium cation version of a bentonite clay which is also microgranulated along with making the other choices in polymers and amounts to arrive at the claimed invention using Street or other available prior art without the use of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Christopher M Rodd/Primary Examiner, Art Unit 1766